         Case 1:17-cv-03583-LMM Document 66 Filed 09/19/19 Page 1 of 20




                   IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

MILCAH “MIMI” MULUGETA,                  :
                                         :      Civil Action File No.
Plaintiff,                               :
vs.                                      :      1:17-cv-03583-LMM
                                         :
TAS OF ATLANTA, LLC; ROCK                :
AND TACO SS, LLC; PAUL                   :
YUWACHIT; CHRISTOPHER                    :
HANCOCK; and JOHN                        :
BRADFORD “BRAD”                          :
HANCOCK,                                 :
                                         :
Defendants.                              :

                 JOINT MOTION TO APPROVE FLSA SETTLEMENT
1.      INTRODUCTION
     This is an FLSA action brought against two separate groups of people and
corporate entities, connected by their relationship with one of the individuals, Paul
Yuwachit. Plaintiff Milcah “Mimi” Mulugeta was employed as a bartender and
later assumed assistant manager duties for some of the Defendants from

approximately May 2015 through November of 2016. As set forth in more detail
below, one set of Defendants defaulted after being served with this lawsuit. The
second group of Defendants (namely, Christopher and Bradford Hancock (the

“Hancocks”) responded, litigated this matter, and have now entered into an
          Case 1:17-cv-03583-LMM Document 66 Filed 09/19/19 Page 2 of 20




agreement with Plaintiff to resolve her claims against them. Plaintiff and the
Hancocks seek to have the Court approve this agreement.
2.        BACKGROUND
     On September 15, 2017, Plaintiff filed this action asserting claims under the
Fair Labor Standards Act [Dkt.1] alleging she was not properly paid minimum
wage and overtime as required under the FLSA. As introduced above, she brought
claims against several individuals and corporate entities, some of which were
involved in the ownership and management of a restaurant named Moderna
Taqueria, and others involved in the operations of Rock-N-Taco also located at

8560 Roswell Road in Sandy Springs, Georgia. Which individuals and corporate
entities were responsible for Plaintiff’s employment during what period of time is a
complicated factual and legal question that was contested by Plaintiff and the
Hancocks during the litigation. The following summary of Plaintiff’s allegations
regarding the entities and timelines is presented for the Court to understand the
issues facing the Parties. The Hancocks do not necessarily agree with this
summary, but the Parties’ differences form part of the factual dispute that
demonstrates that a negotiated resolution is in the interest of all Parties.
3.        SUMMARY OF PLAINTIFF’S CLAIMS
     This summary is taken from Plaintiff’s allegations.

     A.     May 2015 to November 2015: Yuwachit and TAS of Atlanta, LLC

     From approximately May 2015 until November 2015, Defendants TAS of
Atlanta, LLC and Paul Yuwachit employed Plaintiff as a bartender at Moderna
                                           2
        Case 1:17-cv-03583-LMM Document 66 Filed 09/19/19 Page 3 of 20




Taqueria. At all times relevant from approximately May 2015 until November
2015, Plaintiff’s sole form of remuneration was the receipt of tips from customers.

Defendants TAS of Atlanta, LLC and Paul Yuwachit failed to pay Plaintiff an
hourly wage in violation of the FLSA.

   B.     November 2015 to December 2015

   In approximately late-November or early-December 2015, the Moderna
Taqueria restaurant closed. In approximately December 2015, the “Rock-N-Taco”
restaurant opened at the same location as Moderna Taqueria’s previous location,
8540 Roswell Road, Sandy Springs, Georgia but Plaintiff did not work for
Defendants during this time period.

   C.    April 2016 to August 2016: Rock and Taco SS, LLC; Paul Yuwachit,
   Chris and Brad Hancock

   On April 4, 2016, Defendants Rock and Taco SS, LLC, Chris Hancock, and
Brad Hancock (again, Plaintiff’s allegation) hired Mulugeta as a bartender at the
“Rock-N-Taco” restaurant located at 8540 Roswell Road, Sandy Springs, Georgia.
Plaintiff also alleges that Paul Yuwachit was an “employer” during this time period

as a partial owner. From approximately April 4, 2016 through August 2016,
Plaintiff worked as a bartender at Rock-N-Taco. From approximately April 4, 2016
through August 2016, Defendants paid Plaintiff at a rate of $2.13 per hour plus tips

for her work as a bartender but required her to share tips in an illegal tip pool. As a
result of illegal tip pooling, Defendants were not legally entitled to utilize the ‘tip


                                            3
         Case 1:17-cv-03583-LMM Document 66 Filed 09/19/19 Page 4 of 20




credit” and, therefore, Defendants failed to compensate Plaintiff at or above
minimum wage of $7.25 for each hour she worked as required by the FLSA.

     D. August/September 2016 to November 2016: Rock and Taco, SS, LLC;
     Chris and Brad Hancock

     Beginning in late August or early September 2016, Defendants changed
Plaintiff’s job title to “Manager” and, Plaintiff contends, misclassified her as
exempt in that Plaintiff’s primary duties as a “Manager” during this time was to
assist management as needed and to serve customers. In addition, Mulugeta was
paid $10.00 per hour for her work thus not meeting the salaried test for an
exemption. Plaintiff regularly worked in excess of forty hours a week in this time
frame. Defendants compensated her sporadically from September 2016 through
end of her employment with both personal and payroll checks. From September
2016 through November 12, 2016, Defendants gave Plaintiff a total of seven (7)

personal and payroll checks totaling $1,800.00. Defendants terminated Plaintiff’s
employment on November 12, 2016. During this time frame, Plaintiff alleges she
was not paid the required minimum wage for all hours worked and was not paid an
overtime premium as required.
4.      HISTORY OF THE LITIGATION.
        After Plaintiff filed and served this action, Defendants TAS of Atlanta, LLC,

and Paul Yuwachit defaulted. Generally, Defendants TAS and Yuwachit are

responsible for the initial time of Plaintiff’s employment with Defendants. Plaintiff

has obtained a clerk’s default [Dkt. 17] as to TAS and Yuwachit and is
                                           4
          Case 1:17-cv-03583-LMM Document 66 Filed 09/19/19 Page 5 of 20




contemporaneously filing a motion for default judgment as to those two

Defendants.

     Defendants Rock and Taco, SS, LLC1, Christopher Hancock, and Bradford
“Brad” Hancock answered this suit2 and defended its claims. Plaintiff and the
Hancocks exchanged written discovery and took each other’s depositions. As part

of the discovery process, the Hancocks produced no time or pay records, as they
had none in their possession, custody, or control. Rather, Plaintiff relied upon time
and pay records that she had maintained throughout her employment with Rock-N-

Taco.
     Although the Hancocks deny all liability, the Parties have since reached a
compromise to resolve the matter. The resulting settlement document (“the

Agreement”) is attached hereto as Exhibit 1. The Court will note that the document
is executed only by the Plaintiff. The Defendants are still in the process of
executing the document and will provide an executed document shortly. The

Parties now seek approval from this Court to avoid the risks, distractions, and costs
that will result from further litigation.
5.        ARGUMENT AND CITATIONS OF AUTHORITY
     A.     Standards for Approval of an FLSA Compromise



1
  Rock and Taco, SS, LLC is a defunct corporation with no assets and is not a party
to the settlement or default.
2
  Plaintiff previously dismissed her claims against Rock-N-Taco, Inc. [Dkt. 42]
                                            5
          Case 1:17-cv-03583-LMM Document 66 Filed 09/19/19 Page 6 of 20




     Lynn’s Food Stores requires that the Court review a proposed compromise of
FLSA claims for “fairness.” The criteria that district courts should consider in

determining “fairness” is less than clear. As the Court in Dees v. Hydradry, Inc.,
706 F. Supp. 2d 1227, 1240-41 (M.D. Fla. 2010) noted:
               Lynn’s Food requires the Parties to an FLSA compromise to
               present proposed agreement to the district court, which “may
               enter a stipulated judgment after scrutinizing the settlement for
               fairness.” [Lynn’s Foods,] 679 F.2d at 1353. Although noting
               the unfairness of the settlements at issue, Lynn’s Food specifies
               no criteria for evaluating the “fairness” of a proposed
               compromise in a different case.

     More recently, the United States District Court for the Northern District of

Georgia promulgated a similar standard in Gamble v. Air Serv Corp., 247 F. Supp.
3d 1302, 1305 (N.D. Ga. 2017)

     B.    Pertinent Information Must be Disclosed to the Court

     In Gamble and well as Dees, the court found that the parties should provide a
district court with “enough information for the court to examine the bona fides of

the dispute” including the nature of the dispute, the material facts and claims, and
an estimate of hours worked or compensation owed in order to understand the
nature of the compromise.3 In addition, the court should address the attorneys’ fees




3
    Dees v. Hydradry, Inc., 706 F. Supp. 2d 1227, 1242 (M.D. Fla. 2010)
                                            6
       Case 1:17-cv-03583-LMM Document 66 Filed 09/19/19 Page 7 of 20




agreed upon to insure that the fees agreed upon did not adversely affect a plaintiff’s
recovery.4

    The Dees Court continued:
             Bonetti v. Embarq Management Co., [715 F. Supp. 2d 1222 (M.
             D. Fla. 2009)], describes the problem faced by a district court:
             Short of a bench trial, the Court is generally not in as good a
             position as the Parties to determine the reasonableness of an
             FLSA settlement. Many factors may be in play as the Parties
             negotiate a compromise that is acceptable to both sides. The
             Parties may disagree as to the number of hours worked by the
             plaintiff, the plaintiff’s status as an exempt employee, or the
             defendant’s status as a covered employer. In certain cases, the
             Defendant may assert (or threaten to assert) a counterclaim
             arising from the employment relationship. If the Parties are
             represented by competent counsel in an adversary context, the
             settlement they reach will, almost by definition, be reasonable.
             Rarely will the Court be in a position to competently declare
             that such a settlement is “unreasonable.”5

      Further from the Gamble Court (quoting Dees):
             To fully implement the policy embodied by the FLSA, the
             district should scrutinize the compromise in two steps. First, the
             court should consider whether the compromise is fair and
             reasonable to the employee (factors `internal' to the
             compromise). If the compromise is reasonable to the employee,
             the court should inquire whether the compromise otherwise


4
  Dees v. Hydradry, Inc., 706 F. Supp. 2d 1227, 1243 (M.D. Fla. 2010)(quoting
Bonetti,
715 F. Supp. 2d 1222 (M.D. Fla.. 2009) (noting that the court would not separately
consider the reasonableness of the fee to be paid to counsel unless there was some
indication that settlement amount or process was problematic).
5
  Dees, 706 F. Supp. 2d 1227, 1241 (M.D. Fla. 2010) (quoting Bonetti).
                                          7
          Case 1:17-cv-03583-LMM Document 66 Filed 09/19/19 Page 8 of 20




              impermissibly frustrates implementation of the FLSA (factors
              'external' to the compromise). The court should approve the
              compromise only if the compromise is reasonable to the
              employee and furthers implementation of the FLSA in the
              workplace.6
    (1)    The Internal Factors:

    (1) The existence of fraud or collusion behind the settlement; (2) the

complexity, expense, and likely duration of the litigation; (3) the stage of the
proceedings and the amount of discovery completed; (4) the probability of
plaintiffs’ success on the merits; (5) the range of possible recovery amounts; and
(6) the opinions of the counsel.7

    (2)    The External Factors:

    Compromise of a retrospective dispute may be permissible if, for example, the

FLSA issue in a case is unresolvedly close on the facts or the law or some
extraordinary circumstance (say, a suddenly disabled claimant or an employer in
liquidation) commends a speedy or certain resolution. On the other hand, several

factors may commend rejecting a proposed compromise, including the presence of
other employees situated similarly to the claimant, a likelihood that the claimant's
circumstance will recur, a history of FLSA non-compliance by the same employer


6
  Gamble v. Air Serv Corp., 247 F. Supp. 3d 1302, 1305 (N.D. Ga. 2017)(quoting Dees v.
Hydradry, Inc., 706 F. Supp. 2d 1227, 1241 (M.D. Fla. 2010))(emphasis added)
7
  Dees v. Hydradry, Inc., 706 F. Supp. 2d 1227, 1241 (M.D. Fla. 2010); Pessoa v.
Countrywide Home Loans, Inc., 2007 U.S. Dist. LEXIS 24076, 2007 WL 1017577, at 3
(M.D. Fla. Apr. 2, 2007) (quoting Leverso v. South Trust Bank of Ala., Nat. Assoc., 18
F.3d 1527, 1531 n.6 (11th Cir. 1994)).
                                           8
         Case 1:17-cv-03583-LMM Document 66 Filed 09/19/19 Page 9 of 20




or others in the same industry or geographic region, or the requirement for a
mature record and a pointed determination of the governing factual or legal issue to

further the development of the law either in general or in an industry or in a
workplace. In all instances, the district court should faithfully execute the
congressional mandate for "minimum wages, promptly paid . . . for the lowest paid

segment of the nation's workers.”8
6.      THIS FLSA COMPROMISE SHOULD BE APPROVED AS FAIR
           A. Pertinent Information on the Settlement

     As noted above, Plaintiff alleges she worked for various combinations of the
Defendants in different roles over the course of her employment. She alleges she
was underpaid both minimum wages and overtime wages. Based on Plaintiff’s
discovery responses and Initial Disclosures, there are 4 different phases of her
employment:
    Time Frame                       Plaintiff’s Allegation9 as   Plaintiff’s
                                     to Responsible Parties       Allegation of
                                                                  Unpaid Wages10
    May 2015 – November 2015         TAS of Atlanta, LLC and      $8,091.00
    (bartender)                      Paul Yuwachit


8
  Dees v. Hydradry, Inc., 706 F. Supp. 2d 1227, 1244 (M.D. Fla. 2010)(quoting
D.A. Schulte v. Gangi, 328 U.S. 108, 116, 66 S. Ct. 925, 90 L. Ed. 1114 (1946)).
9
  Plaintiff’s understanding of which person and what entity was responsible for
what time period does not exactly match her Complaint because her understanding
of those facts has changed over the course of discovery and document review.
Again, the Hancocks contest many of Plaintiff’s allegations.
10
   See worksheet as Exhibit 2
                                           9
        Case 1:17-cv-03583-LMM Document 66 Filed 09/19/19 Page 10 of 20




 November 2015 – December           None-Restaurant Closed
 2015
 April 2016 – August 2016           Paul Yuwachit, Rock and      $4,369.56
 (bartender)                        Taco SS, LLC; Chris and
                                    Brad Hancock
 August/September 2016 –            Rock and Taco SS, LLC;       $6,082.70
 November 2016 (Manager)            Chris and Brad Hancock       ($7,882.70 -
                                                                 $1,800 paid)


     Per these estimates, the total unpaid wages sought against the Hancocks (the

ones who have agreed to settle their claims) is approximately $10,452.26. Plaintiff
also sought liquidated damages that could have doubled these amounts
     Under the Agreement, Plaintiff will receive a gross settlement of $16,000. As

noted below, this amount will be reduced by $2,000 per her retainer agreement
with counsel. Using the gross payment of $16,000 as comparison, Plaintiff has
agreed to settle her claim for approximately 77 percent of the unpaid wages and
liquidated damages she sought against the settling Defendants.11 Plaintiff intends
to seek the remainder in her default against Yuwachit and TAS of Atlanta, Inc.
Unlike other FLSA settlement agreements, Plaintiff will be paid within a short time
of Court approval rather than paid over a longer period of time. This immediate
payment is of benefit to the Plaintiff and reduces her risk that the settlement will


11
  As the Court knows, liquidated damages are based on a different standard of
proof and would likely not be awarded until after a trial.

                                          10
        Case 1:17-cv-03583-LMM Document 66 Filed 09/19/19 Page 11 of 20




not be paid. As to the likelihood of prevailing on the merits, the Hancocks claim
that they were not Plaintiff’s “employer” as that term has been applied by the

Eleventh Circuit. Plaintiff believes that the likelihood of success is high on liability
but concedes that the amount of overtime could be contested given that there were
periods of time for which no time records were available. Regardless of the

difference in opinions, the amount Plaintiff will receive under the settlement is
substantially all that she would have been entitled to receive at trial against the
settling Defendants.

     As to attorneys’ fees and costs, the Parties agreed that Plaintiff’s counsel would
receive direct attorneys’ fees and costs of $47,500.00. In all negotiations with the
Hancocks and as between Plaintiff and her counsel, Plaintiff’s portion and

counsel’s portion were always segregated such that Plaintiff could make an
informed decision as to the proposal. When Plaintiff entered into her fee agreement
with her counsel, Plaintiff was afforded the option of either paying counsel a cost
retainer or assigning 25% of eventual liquidated damages in return for counsel’s
agreement to fund costs without recourse. Plaintiff opted to not pay a cost retainer.
Therefore, pursuant to the retainer agreement between counsel and Plaintiff,

counsel will also receive twenty-five percent of the liquidated damages ($2,000.00)
paid to Plaintiff for a total attorneys’ fees/costs amount of $49,500.00.12



12
  The proposed Settlement Agreement lists the net amounts for ease of
administration.
                                           11
        Case 1:17-cv-03583-LMM Document 66 Filed 09/19/19 Page 12 of 20




     Other courts in both the Middle and Northern District of Georgia have approved
such an arrangement. 13 The Hancocks are not a party to this contractual

arrangement. The timekeepers and rates are:


        Time Keeper         Position           Billable
                                               Rate

        Charles R.          Partner            $425
        Bridgers

        Michael A.          Partner            $425
        Caldwell

        Mitchell D.         Partner            $425
        Benjamin

        Matthew             Associate          $325
        Herrington




13
   See Moore v. Americus Restaurant Group, Inc., 1:17-cv-107(WLS), Dkt. 21
(M.D. Ga. October 6, 2017) (The Court discussed the 25% arrangement in
approving an attorneys’ fee award noting that the "[F]ee agreement to advance
costs provided that Plaintiff may choose to personally bear the costs of litigation or
have the firm hold him harmless in the event of no recovery for a fee of 25% of
liquidated damages. Plaintiff chose the latter.") See Smith, et.al. v. Childfirst 24
Hour Childcare, et.al. 1:18-cv-03786-WMR, NDGa, Dkt. 56: "the attorney's fees,
including the additional percentage of liquidated damages, are reasonable and
customary." Accord as to fees and additional percentage, Haddock v. Jasper
County, Georgia, 5:18-cv-00292-MTT (MDGa, Dkt. 14) ); Stowers v. Pharmalife
Holdings, LLC et.al. 1:18-cv-03776-JPB (NDGa, Dkt. 27).
                                          12
        Case 1:17-cv-03583-LMM Document 66 Filed 09/19/19 Page 13 of 20




        Jessica Sorrenti     Senior             $165
                             Paralegal

        Sarah Toenes         Paralegal          $125



     Counsel currently has a total of $4,350.46 in tracked expenses14 and $63,111.45
in tracked time15 at hourly rates that have been previously approved in this
District.16

     Plaintiff’s counsel has also organized time billed into broad categories that
reflect the work done by phase of litigation as follows: 17
 Phase of              Description                                      Amount
 Litigation                                                             Billed Per



14
   See Exhibit 3
15
   See Exhibit 4
16
   See Villa-Garcia v. Latin Mundo #2, Inc. et al., Civil Action No. 1:17-cv-1834-
TWT, Dkt. 23 (N.D. Ga. Feb. 21, 2018) (approving $425 for all partners, $325 for
associate Matthew Herrington, $165 for senior paralegal Jessica Sorrenti, and $125
for paralegal Sarah Toenes); Accord, e.g., Smith, et.al. v. Childfirst 24 Hour
Childcare, et.al., 1:18-cv-03786-WMR, NDGa, Dkt. 56: "the attorney's fees . . . are
reasonable and customary;" Haddock v. Jasper County, Georgia, 5:18-cv-00292-
MTT (MDGa, Dkt. 14); Willis v. Nishi Dreams, et.al. 1:19-CV-00986-AT (NDGa,
Dkt. 17); Stowers v. Pharmalife Holdings, LLC et.al. 1:18-cv-03776-JPB (NDGa,
Dkt. 27).
17
   See Exhibit 5. Plaintiff's counsel has organized the time billed (not expenses)
into broad categories that reflect the phase of the litigation for both management,
client budget, and fee application purposes. The categorization is reasonably
accurate for providing an overview of the effort incurred during each phase of the
litigation given the limitation that it is sometimes difficult to categorize an
individual entry with 100 percent certainty.
                                           13
     Case 1:17-cv-03583-LMM Document 66 Filed 09/19/19 Page 14 of 20




                                                                   Phase and
                                                                   Percentage of
                                                                   Total Fees

01-Intake         Initial meetings with clients; initial          $2,761.50 -
                  development of factual narrative, advice about 4.37%
                  the process of litigation, decision to proceed,
                  explanation of DCBFB Client instructions and
                  Retainer Agreement

02-Complaint_     Initial factual investigation; draft and revisions $5,093.50 –
COIP_Service      of Complaint; client review of Complaint;          8.06%
                  Certificate of Interested Persons

03-               Post-Answer activities, including creation and $2,826.25 –
Ans_Discl_JPR     review of an interlineated comparison of       4.47%
                  Complaint & Answer, planning, preparation of
                  Initial Disclosures; preparation of Joint
                  Preliminary and Discovery Report
                  participation in Joint Preliminary Conference

06-DamageEst      Damage Estimate: Efforts reviewing time and      $1,643.33-
                  pay records to prepare an estimate of            2.60%
                  Plaintiff's damages

07-Discovery_Wr Efforts in preparing and responding to written     $9,752.25-
                discovery                                          15.43%

08-Subpoenas      Issuance and Response to Subpoenas for third     $295.50-
                  party documents and trial witnesses (different   .41%
                  from written discovery)




                                       14
       Case 1:17-cv-03583-LMM Document 66 Filed 09/19/19 Page 15 of 20




12-Depositions      Scheduling, noticing, preparing for and            $12,616.67-
                    conducting depositions of a Rule 30(b)(6)          19.96%
                    representative and both individual defendant

13-Motions          Motions including Motion to Approve FLSA           $6,010.80-
                    settlement                                         9.51%

15-MSJ              All efforts related to motions for summary         $11,528.58-
                    judgment including factual development,            18.24%
                    briefing, and similar activity

16-Settlement       Efforts to resolve matter including negotiation $4,595.41-
                    and attempts to resolve attorney fee issues     7.27%

19-Trial and Trial Preparation in anticipation of Trial                $33.00-.05%
Prep

26-Client Comm General communication with client during                $1,871.00-
               scope of representation not otherwise                   2.96%
               categorized

29-Misc             Miscellaneous Duties Related to Case, review $4,059.66-
                    of incoming correspondence, incoming orders, 6.42%
                    extensions, staff assignments

30-Factual          Interviewing witnesses and reviewing facts not $170.00-
Development         otherwise categorized                          .27%



   This time does not include further efforts that will be required to finalize the
settlement. In summary, Plaintiff’s counsel’s total fee (with the additional

percentage) is $49,500 out of a total of $67,634.41 in tracked time and expenses.


                                          15
        Case 1:17-cv-03583-LMM Document 66 Filed 09/19/19 Page 16 of 20




This total amount of fees does include, necessarily, effort made that is properly the
responsibility of the defaulting Defendants (Yuwachit and TAS of Atlanta). This

fact was discussed during negotiation and compromises were made based on this
fact. Overall, Plaintiff’s counsel states that the proposed fee received is fair and
appropriate given the work incurred in this matter.

           B. Internal Factors

     As noted above, Dees lists a number of internal factors: (1) the existence of
fraud or collusion behind the settlement; (2) the complexity, expense, and likely
duration of the litigation; (3) the stage of the proceedings and the amount of
discovery completed; (4) the probability of plaintiffs’ success on the merits; (5) the
range of possible recovery amounts; and (6) the opinions of the counsel. 18

     Here, the Parties were each represented by experienced counsel in an
adversarial process. These facts demonstrate the absence of fraud or collusion. The
Parties understood that litigation is time consuming and expensive. As noted
above, but for this resolution, counsel would be required to spend significant time
preparing for and attending trial. Plaintiff and counsel believe that disputed issues
of fact likely would require this case to go to trial. Uncertainties and risks,

therefore, existed for all Parties. This uncertainty was a catalyst to the resolution.


18
   Dees v. Hydradry, Inc., 706 F. Supp. 2d 1227, 1241 (M.D. Fla. 2010); Pessoa v.
Countrywide Home Loans, Inc., 2007 U.S. Dist. LEXIS 24076, 2007 WL 1017577,
at 3 (M.D. Fla. Apr. 2, 2007) (quoting Leverso v. South Trust Bank of Ala., Nat.
Assoc., 18 F.3d 1527, 1531 n.6 (11th Cir. 1994)).
                                           16
        Case 1:17-cv-03583-LMM Document 66 Filed 09/19/19 Page 17 of 20




As noted above, the resolution is on the high side of the range of what a jury might
award at trial. In sum, the Parties and their counsel prudently attempted to devote

their limited resources toward settlement, rather than continued litigation.

           C. External Factors

     As stated above, the Dees Court noted the following external factors:
              Compromise of a retrospective dispute may be permissible if,
              for example, the FLSA issue in a case is unresolvably close on
              the facts or the law or some extraordinary circumstance . . .
              commends a speedy or certain resolution. On the other hand,
              several factors may commend rejecting a proposed
              compromise, including the presence of other employees
              situated similarly to the claimant, a likelihood that the
              claimant's circumstance will recur, a history of FLSA non-
              compliance by the same employer or others in the same
              industry or geographic region, or the requirement for a mature
              record and a pointed determination of the governing factual or
              legal issue to further the development of the law either in
              general or in an industry or in a workplace.19

     Other “external factors” to examine when considering the fairness of a proposed
FLSA settlement, address whether the compromise frustrates the purposes of the
FLSA. Dees, 706 F. Supp. 2d at 1244. Plaintiff is aware of no other pending FLSA
claims against the Hancocks. The outcome of this claim was to be determined
based on the number of hours Plaintiff worked and corporate responsibility rather
than a novel or evolving issue of law. The Agreement does not provide for



19
  Dees v. Hydradry, Inc., 706 F. Supp. 2d 1227, 1244 (M.D. Fla. 2010) (quoting
D.A. Schulte v. Gangi, 328 U.S. 108, 116, 66 S. Ct. 925, 90 L. Ed. 1114 (1946)).
                                          17
        Case 1:17-cv-03583-LMM Document 66 Filed 09/19/19 Page 18 of 20




confidentiality or other restrictive covenants. The Agreement will be publicly filed.
Only claims brought in the underlying suit are to be dismissed. Given these facts,

the Parties believe that no “external” factors bar the approval of this Agreement.
7.      CONCLUSION
     For the foregoing reasons, the Parties respectfully request that the Court
approve the compromise entered into between the Parties. The Parties also request
that the Court dismiss this action with prejudice as to Defendants Christopher
Hancock and John Bradford “Brad” Hancock, but retain jurisdiction to enforce the
Parties’ Settlement Agreement, if necessary. A proposed order is attached hereto for

the Court’s consideration.
     Pursuant to LR 7.1 NDGA, the undersigned counsel certify that this Motion
was prepared with Times New Roman (14 point), one of the fonts and point
selections approved by the Court in LR 5.1 C. NDGa.
     Respectfully submitted.



DELONG, CALDWELL, BRIDGERS,                     THOMPSON HINE LLP
FITZPATRICK & BENJAMIN, LLC
/s/ Charles R. Bridgers                         /s/ Bryan A. Stillwagon
Michael A. Caldwell                             John F. Wymer
Georgia Bar No. 102775                          Georgia Bar No. 779418
michaelcaldwell@dcbflegal.com                   john.wymer@thompsonhine.com
Charles R. Bridgers                             Bryan A. Stillwagon
Georgia Bar No. 080791                          Georgia Bar No. 815065
charlesbridgers@dcbflegal.com                   bryan.stillwagon@thompsonhine.com
                                                Two Alliance Center

                                           18
   Case 1:17-cv-03583-LMM Document 66 Filed 09/19/19 Page 19 of 20




                                      3560 Lenox Road Suite 1600
101 Marietta Street, NW               Atlanta, Georgia 30326
Suite 2650
Atlanta, Georgia 30303
(404) 979-3150 Telephone
(404) 979-3170 Facsimile
Counsel for Plaintiff                 Counsel for Defendants
                                      Christopher Hancock and
                                      John Bradford “Brad” Hancock




                                 19
       Case 1:17-cv-03583-LMM Document 66 Filed 09/19/19 Page 20 of 20




                  IN THE UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

MILCAH “MIMI” MULUGETA,                  :
                                         :         Civil Action File No.
Plaintiff,                               :
vs.                                      :         1:17-cv-03583-LMM
                                         :
TAS OF ATLANTA, LLC; ROCK                :
AND TACO SS, LLC; PAUL                   :
YUWACHIT; CHRISTOPHER                    :
HANCOCK; and JOHN                        :
BRADFORD “BRAD”                          :
HANCOCK,                                 :
                                         :
Defendants.                              :

                           CERTIFICATE OF SERVICE

      I hereby certify that on this date, I filed this Motion with Court’s electronic

filing system that will automatically provide service to all counsel of record.

      This 19th day of September 2019.


                                                  s/ Charles R. Bridgers
                                                  Charles R. Bridgers
                                                  Georgia Bar No. 080791




                                             20
